Title: To George Washington from Major General Steuben, 18 June 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Dear Genl
June 18th 1780

I have recd intelligence of the arrival of the British fleet at New York by various persons by the enclosed Letter from Majr Lee being the last your Excellency will find that two Regiments have crossed and Joind the

Body on this side. I have the Honor to be with respect Your Excellencys most obt & very Hum. sert

steuben Maj: Genl

